Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 8/4/2021.
Claim Objections
Claim 1 is objected to because of the following informalities: In lines 9-10 “and” is improper word between p-type gallium and nitride material and should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 5, 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2021/0057614)
With respect to claim 1, Liu et al ‘614 teach a micro LED array device, the device comprising: a substrate member comprising a surface region; an n-type gallium nitride material “3”formed overlying the surface region; an active layer “4”formed overlying the n-type gallium nitride material, the active layer having a predetermined thickness; a p-type gallium nitride material”5” formed overlying the active layer to form a stack including the n-type gallium nitride material, the active layer, and the p-type gallium nitride material; a plurality of p-type contact regions “15”formed overlying the p-type gallium and nitride material, each of the p-type contact regions”15” having an ohmic contact region, the plurality of p-type contact regions being configured as an N by M array, such that each of the p-type contact regions has a size of a pixel element; a plurality of the pixel elements formed from the p-type contact regions and the stack, wherein each of the pixel elements is separated from each other; a trench region formed within the stack to expose a portion of the n-type gallium nitride material”3”; and an n-type contact region “13”formed within the trench region comprising a metal fill material “13”overlying an exposed portion of the n-type gallium nitride material. (see fig. 19 and related description).
With respect to claim 2, Liu et al’ 614 teach the device, wherein the n-type contact regions are configured as a cathode”13”; and each of the p-type contact regions forms an anode”15” for each of the pixel elements; wherein the p-type gallium nitride material comprises a magnesium impurity; and the n-type gallium nitride material comprises a silicon impurity, which are inherent. (see fig. 19 and related description).
With respect to claim 3, Liu et al’614 teach the device, wherein the n-type contact region is an ohmic contact “13”to the n-type gallium nitride material. (see fig. 19 and related description).
With respect to claim 4, Liu et al’614 teach the device, wherein each of the p-type contact regions is configured as a bump bondable pad”15”. (see fig. 19 and related description).
With respect to claim 5, Liu et al’614 teach the device, wherein the n-type contact region provided in the n-type contact”13” frame serves as a sheet contact to form an anode for each pixel element. (see fig. 19 and related description).
With respect to claim 7, Liu et al’614 teach the device, further comprising a conformal passivation layer “11” of silicon oxide formed overlying a surface region of a plurality of exposed regions of the plurality of pixel elements; wherein the portions of conformal passivation layer “11”overlying each of the p-type contact regions “15”and the portion of the conformal passivation layer overlying the upper region of the n-type contact region “13”are removed to expose each of the p-type contact regions and expose the n-type contact region(see fig. 16 and related description).
With respect to claim 8, Liu et al ‘614 teach the device, wherein the array has a size of about five millimeters to about fifty millimeters along a length of the array. (see fig. 19 and related description).
With respect to claim 9, Liu et al ‘614 teach the device, wherein the metal fill “13” comprises a titanium entity and a gold entity. (para 0165)).
With respect to claim 10, Liu et al’614 teach the device, wherein each pixel element is self-aligned (see fig. 19 and related description).
With respect to claim 11, Liu et al’614 teach the device, wherein the array has an electrical yield is high which may be greater than 99.5% or greater. (see PARA 0004 see last lines).
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8 am  to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816